Title: To Benjamin Franklin from Jonathan Shipley, 10 December 1771
From: Shipley, Jonathan
To: Franklin, Benjamin


Dear Sir
Twyford Dec: 10th. [1771]
Taking it for granted, that You are at last returnd from your Travels and settled in Craven Street, I can not help reminding You in the name of Mrs. Shipley and my Girls, as well as my own, of the Hopes You flatter’d us with; that You would spend your Christmas at Twyford. I can promise You the same Ease and Liberty, the same hearty Welcome, and every thing but the same fine Weather, which You met here before. We should have made interest with You before now for a little more of your Company, which all of Us I assure You, know how to value, if We had not been almost constantly engagd in Parties abroad, or with Company at home. Next Friday We go to Mr. Wilmot’s at Farnborough Place and return the Tuesday following. His House stands close by the Road, six Miles on this side Bagshot, and is well known to the Postillions. If You could set out for Twyford on that day, We should have the pleasure of accompanying You the greatest part of your Journey. If You write on Wednesday I shall recieve your Letter here on Thursday; if afterwards I beg You will direct to me at H. Wilmots Esq. at Farnborough Place near Bagshot Surry. I have nothing to add but the kind Compliments of the Family and our hearty Wishes that no Philosophical or American Business may oblige You to write that You can not come. I am, Dear Sir, with the greatest Esteem, Your obligd and affectionate humble Servant
J. St. Asaph
